            Case 1:13-cv-00195-CRC Document 54 Filed 01/07/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )                  Civ. No. 13-195 (CRC)
                                          )
            v.                            )
                                          )
ANY AND ALL FUNDS ON DEPOSIT IN           )
ACCOUNT NUMBER 401817-22751518 AT         )
HSBC BANK PLC, 55 CORPORATION             )
STREET, COVENTRY, UNITED KINGDOM, )
HELD IN THE NAME OF JITTISOPA             )
SIRIWAN, AND ANY PROPERTY                 )
TRACEABLE THERETO, et al.,                )
                                          )
                  Defendants.
_________________________________________ )
                                          )
JITTISOPA SIRIWAN,                        )
                                          )
                  Claimant                )
_________________________________________ )


            JOINT STATUS REPORT/JOINT MOTION TO CONTIUE THE STAY

       The United States of America and Claimant Jittisopa Siriwan, by and through their

attorneys of record, respectfully submit the following joint status report updating this Court on

the recent developments in the case, and respectfully request that the current stay be remained.

                                         CASE STATUS

       1.       On January 4, 2019, the United States of America filed a motion dismissing the

criminal case pending against Jittisopa Siriwan in the Central District of California. No. 2:09-cr-

00081 (GW). On January 7, 2019, the United States District Court for the Central District of

California dismissed the criminal indictment without prejudice as to defendants Juathamas

Siriwan and Jittisopa Siriwan.
            Case 1:13-cv-00195-CRC Document 54 Filed 01/07/20 Page 2 of 4



       2.       As stated in the prior status report, on August 14, 2018, the Thai court in Bangkok

found Juthamas Siriwan and her daughter, Jittisopa Siriwan, guilty of demanding and receiving

bribes from the Greens. Juthamas was sentenced to 66 years of imprisonment, and Jittisopa was

sentenced to 44 years of imprisonment. In addition, the court exercised its discretion to order

forfeiture of the total amount of the bribe payments, approximately 63 million Thai Baht

(approximately US$1.8 million) including the forfeiture of the captioned accounts in various

countries. The Siriwans had appealed the conviction.

       4.       The parties in the January 14, 2019 status report sought a continued stay of

this case, notwithstanding the dismissal of the U.S. criminal case against the Siriwans,

pending the outcome of the appeal in Thailand. On May 10, 2019, the United States was

advised by the United States Department of Justice’s Attaché in Thailand that on May 8,

2019, the Thai appellate court affirmed the Siriwans’ criminal convictions, however, it

overruled the previously entered forfeiture order by the trial court, reportedly on the ground

that the Thai Prosecution had not requested forfeiture which was instead awarded by the

trial court sue sponte.

       5.       The instant case is an independent U.S. forfeiture action where the United

States is seeking this Court’s adjudication on asserted interest of the subject property under

U.S. federal law. As such, this action does not depend on a judicial ruling of any Thai

court. However, any action to be taken by the Thai Prosecution in response to the Thai

appellate court’s ruling will ultimately affect the United States’ decision on how to proceed

with the instant action.




                                                 2
            Case 1:13-cv-00195-CRC Document 54 Filed 01/07/20 Page 3 of 4



       6.       As stated in the last status report, the Attorney General of Thailand filed an

appeal with the Supreme Court on August 15, 2019, advocating that the appeal court’s

ruling concerning the forfeiture be overturned. On January 6, 2020, the Thai authorities

advised that the Siriwans had filed the appellee’s brief on November 8, 2019. The Thai

authorities further advised that on average it takes about six to twelve months for the

Supreme Court to consider a case and that there will be no oral argument before the

Supreme Court. The case is now pending at the Supreme Court for adjudication. The ruling

by the Supreme Court will be final and non-appealable. The United States will update this

Court immediately if it learns any additional developments about the appeal in

Thailand.

        7.      The parties respectfully requests that this Court continue to stay the instant action

pending the Thai authorities’ appeal to the Thai Supreme Court.


                                               Respectfully submitted,

                                               DEBBORAH CONNOR, CHIEF
                                               MONEY LAUNDERING AND ASSET
                                                RECOVERY SECTION

Dated: January 7, 2020                         By: _______/s/____________________
                                               JENNIFER WALLIS
                                               Trial Attorney
                                               Money Laundering and Asset
                                                 Recovery Section
                                               U.S. Department of Justice
                                               1400 New York Avenue, N.W., 9th Floor
                                               Washington, D.C. 20005
                                               Telephone:     (202) 514-2086
                                               Fax:           (202) 617-2547
                                               Attorney for
                                               UNITED STATES OF AMERICA




                                                  3
Case 1:13-cv-00195-CRC Document 54 Filed 01/07/20 Page 4 of 4



                           By:    /s/ Stuart A. Sears
                                  Stuart A. Sears
                                  SCHERTLER & ONORATO, LLP
                                  1101 Pennsylvania Avenue, NW
                                  Suite 1150
                                  Washington, D.C. 20004
                                  Ph: 202-628-4199
                                  Fax: 202-628-4177
                                  ssears@schertlerlaw.com
                                  Attorney for JITTISOPA SIRIWAN




                              4
